                    Case 19-10702-MFW                        Doc 653            Filed 10/31/19              Page 1 of 21


2 2      4    6        6       6        6         6       6     6     6     6   6    6                         6         6        6       6        6    2
                                                      UNITED STATES BANKRUPTCY COURT
                                                       FOR THE DISTRICT OF DELAWARE

 In re        Southcross Energy Partners, L.P., et al.                                                           Case No.:       19-10702 (MFW)
                                                                                                         Reporting Period:         September 2019


                                                        MONTHLY OPERATING REPORT
                                            For the Period September 1, 2019 through September 30, 2019


                                                                                                                                          Affidavit /
                                                                                                      Document         Explanation       Supplement
 REQUIRED DOCUMENTS                                                                 Form No.          Attached          Attached          Attached
 Schedule of Cash Receipts and Disbursements                                         MOR-1               ‫ض‬
    Bank Reconciliation (or copies of debtor's bank reconciliations)                MOR-1a               ‫ض‬                   ‫ض‬
    Schedule of Professional Fees Paid                                              MOR-1b               ‫ض‬
    Copies of bank statements                                                      MOR-1(exp)                                ‫ض‬
    Cash disbursements journals                                                    MOR-1(exp)                                ‫ض‬
 Statement of Operations                                                             MOR-2                 ‫ض‬
 Balance Sheet                                                                       MOR-3                 ‫ض‬
 Status of Postpetition Taxes                                                        MOR-4                 ‫ض‬
    Copies of IRS Form 6123 or payment receipt                                       MOR-4                                   ‫ض‬
    Copies of tax returns filed during the period                                    MOR-4                                   ‫ض‬
 Summary of Unpaid Postpetition Debts                                                MOR-4                 ‫ض‬
    Listing of aged accounts payable                                                 MOR-4                 ‫ض‬
 Accounts Receivable Reconciliation and Aging                                        MOR-5                 ‫ض‬
 Debtor Questionnaire                                                                MOR-5                 ‫ض‬


 [1] The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits of their respective Employer
 Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy Partners GP, LLC (5141); Southcross Energy
 Finance Corp. (2225); Southcross Energy Operating, LLC (9605); Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross
 Gathering Ltd. (7233); Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing Company Ltd.
 (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932); Southcross Mississippi Industrial Gas Sales, L.P.
 (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P.
 (2994); Southcross Delta Pipeline LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
 Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas Utility GP, LLC (3280); FL Rich Gas
 Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’
 mailing address is 1717Main Street, Suite 5200, Dallas, TX 75201.




 I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my
 knowledge and belief.


  /s/ Michael Howe                                                                                                     10/31/2019
 Signature of Authorized Individual*                                                                                  Date


   Michael Howe                                                                                                         Chief Financial Officer
 Print Name of Authorized Individual                                                                                  Title of Authorized Individual

 *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
 is a partnership; a manager or member if debtor is a limited liability company.
                     Case 19-10702-MFW                     Doc 653            Filed 10/31/19           Page 2 of 21


2 2            12             14                  14                     14                14                   14              14              2
  In re     Southcross Energy Partners, L.P., et al.                                       Case No.:              19-10702 (MFW)
                                                                                   Reporting Period:              September 2019


                                                          GENERAL NOTES
                                      For the Period September 1, 2019 through September 30, 2019


  Financial Statements – The financial statements and supplemental information contained herein are unaudited, preliminary, and may
  not comply with generally accepted accounting principles in the United States of America (“U.S. GAAP”) in all material respects. In
  addition, the financial statements and supplemental information contained herein represent the financial information for the Company
  DQGLWVGHEWRUVXEVLGLDULHVOLVWHGRQWKHFRYHUSDJH FROOHFWLYHO\WKH³'HEWRUV´ RQO\7KH&RPSDQ\¶VQRQဨGHEWRUVXEVLGLDULHVDUHQRW
  included.

  Accounting Standards Codification (“ASC”) Topic 852, “Reorganizations” (“ASC Topic 852”), which is applicable to companies in
  chapter 11, generally does not change the manner in which financial statements are prepared. It does require, however, that the financial
  statements for periods subsequent to the filing of the chapter 11 petition distinguish transactions and events that are directly associated
  with the reorganization from the ongoing operations of the business. The Debtors’ condensed combined financial statements contained
  herein have been prepared in accordance with the guidance in ASC Topic 852. The unaudited condensed combined financial statements
  have been derived from the books and records of the Debtors. This information, however, has not been subject to procedures that would
  typically be applied to financial information presented in accordance with U.S. GAAP, and upon the application of such procedures, the
  Debtors believe that the financial information could be subject to changes, and these changes could be material. The information
  furnished in this report includes primarily normal recurring adjustments, but does not include all of the adjustments that would typically
  be made in accordance with U.S. GAAP.

  The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for
  the full year and may not necessarily reflect the combined results of operations, financial position, and cash flows of the Debtors in the
  future.

  Liabilities Subject to Compromise – As a result of the chapter 11 filings, the payment of prepetition indebtedness is subject to
  compromise or other treatment under a plan of reorganization. The determination of how liabilities will ultimately be settled and treated
  cannot be made until the Court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such liabilities is not
  determinable at this time. ASC Topic 852 requires prepetition liabilities that are subject to compromise to be reported at the amounts
  expected to be allowed, even if they may be settled for lesser amounts. The amounts currently classified as liabilities subject to
  compromise are preliminary and may be subject to future adjustments depending on Court actions, further developments with respect to
  disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, rejection of
  executory contracts, continued reconciliation or other events.

  Intercompany Payables & Receivables – Due to historical accounting practices, the Debtors have been unable to ascertain with
  precision the balances owed among specific Debtor entities or the balances owed between Debtors and specific non-Debtor affiliates. As
  a result, each Debtor has listed (1) an aggregate balance with all other entities whose financial statements are consolidated with the lead
  Debtor, Southcross Energy Partners, L.P. and (2) an aggregate balance with all other entities whose financial statements are consolidated
  with the Debtors’ indirect majority parent, Southcross Holdings LP.




                                                                                                                                 MOR-Notes
                         Case 19-10702-MFW                    Doc 653    Filed 10/31/19      Page 3 of 21
2       2                                                40         11                                     14              14
    In re     Southcross Energy Partners, L.P., et al.                                 Case No.:       19-10702 (MFW)
                                                                               Reporting Period:       September 2019


                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                      For the Period September 1, 2019 through September 30, 2019


    ($ in 000's)                                                                     Current
    Cash Flow Summary                                                                Month                     Accumulated


    Beginning Cash Balance                                                       $        18,238              $          3,533

    Receipts
          Natural Gas Sales                                                               12,751                    105,796
          Robstown/EPIC Settlement                                                         8,654                     43,445
          Other Receipts                                                                      21                      4,481
          Affiliate Receipts                                                               2,887                      7,946
          DIP Roll-up                                                                          -                    127,500
            Total Cash Receipts                                                           24,314                    289,167

    Disbursements
          Natural Gas/NGL Purchases                                                        (9,875)                  (96,474)
          Operating/G&A Expenses                                                           (3,427)                  (19,026)
          Payroll                                                                          (1,366)                   (9,554)
          Insurance Premiums                                                                    -                       (31)
          Capital Expenditures                                                             (1,917)                   (8,667)
          Debt Services                                                                         -                      (500)
          Critical Vendors - Ch. 11                                                            (3)                   (7,552)
          Wages - Ch. 11                                                                        -                      (901)
          Lienholders - Ch. 11                                                                 (2)                  (16,315)
          Adequate Protection (Pre-Petition Debt)                                          (3,679)                  (23,345)
          DIP Lender Fees                                                                     (14)                   (3,818)
          DIP/Bridge Interest                                                              (2,562)                  (12,733)
          Professional Fees                                                                (3,865)                  (16,712)
          Payment of U.S. Trustee Fees                                                          -                    (1,202)
          Affiliate Disbursements                                                            (377)                   (4,470)
          DIP Paydown                                                                           -                  (127,500)
            Total Cash Disbursements                                                      (27,088)                 (348,798)

    Debtors Net Cash Flow                                                                  (2,774)                  (59,631)

    DIP Borrowings/Revolver Draws                                                               -                       71,562

    Net Cash Flow                                                                          (2,774)                      11,931

    Ending Book Cash Balance                                                     $        15,464              $         15,464

    Outstanding Checks                                                                       396                          396

    Ending Bank Cash Balance                                                     $        15,860              $         15,860




                                                                                                                   MOR - 1
                        Case 19-10702-MFW               Doc 653        Filed 10/31/19         Page 4 of 21

  4                                                                    15
In re      Southcross Energy Partners, L.P., et al.                                               Case No.:        19-10702 (MFW)
                                                                                          Reporting Period:        September 2019


                                                  BANK RECONCILIATIONS
                                      e Period September 1, 2019 through September 30, 2019


        The Debtor attests that all bank accounts are reconciled on a monthly basis as part of the monthly close process. Below is the
        account balance as of 9/30/19:

        ($ in 000's)
                    Bank                   Debtor           Acct No.               Purpose of Funds                Balance (USD)
        Wells Fargo Bank, N.A.            SCEGP              X3088          Main Operating - MLP               $             15,195
        Wells Fargo Bank, N.A.            SCRCH              X2733          Deposits – FL Rich Gas                              166
        JP Morgan                         SCPLC              X2740          Benefits Reimbursement                              300
        Wells Fargo Bank, N.A.(1)         SCPLC              X9640          Payroll                                             956
        Wells Fargo Bank, N.A.            SCEGP              X4836          Utilities Security Deposit Account                  199
        Total Debtor Bank Balance                                                                              $             16,816
        Outstanding Checks                                                                                                        396
        Book Balance                                                                                           $             16,420


        Checks Outstanding:
        Southcross Energy GP LLC                                                                               $                  396
        Total                                                                                                  $                  396

        [1] The Payroll account is excluded from the Schedule of Cash Receipts and Disbursements. This account is funded by
            both debtor and non-debtor entities. All receipts and disbursements to and from debtor entities are captured in the
            Schedule of Cash Receipts and Disbursements.




                                                                                                                         MOR - 1a
                       Case 19-10702-MFW                Doc 653    Filed 10/31/19       Page 5 of 21

2       2                                         35       6                                14                14
    In re   Southcross Energy Partners, L.P., et al.                                  Case No.:        19-10702 (MFW)
                                                                              Reporting Period:        September 2019


                     DEBTORS SCHEDULE OF DISBURSEMENTS BY LEGAL ENTITY
                        For the Period September 1, 2019 through September 30, 2019


    ($ in 000's)
                                                                                                      Total
                             Disbursements by Debtor                                Case #        Disbursements     Note
    Southcross Energy Partners, L.P.                                               19-10702       $         8,128
    Southcross Energy Partners GP, LLC                                             19-10703                 1,480
    Southcross Energy Finance Corp.                                                19-10704                   -
    Southcross Energy Operating, LLC                                               19-10705                   -
    Southcross Energy GP LLC                                                       19-10706                 4,575   [1]
    Southcross Energy LP LLC                                                       19-10707                   -
    Southcross Gathering Ltd.                                                      19-10708                   891
    Southcross CCNG Gathering Ltd.                                                 19-10709                 2,250
    Southcross CCNG Transmission Ltd.                                              19-10710                 1,128
    Southcross Marketing Company Ltd.                                              19-10711                 1,051
    Southcross NGL Pipeline Ltd.                                                   19-10712                    46
    Southcross Midstream Services, L.P.                                            19-10713                   -
    Southcross Mississippi Industrial Gas Sales, L.P.                              19-10714                   -
    Southcross Mississippi Pipeline, L.P.                                          19-10715                 1,821
    Southcross Gulf Coast Transmission Ltd.                                        19-10716                 1,982
    Southcross Mississippi Gathering, L.P.                                         19-10717                   -
    Southcross Delta Pipeline LLC                                                  19-10718                   -
    Southcross Alabama Pipeline LLC                                                19-10719                 1,273
    Southcross Nueces Pipelines LLC                                                19-10720                     7
    Southcross Processing LLC                                                      19-10721                 1,169
    FL Rich Gas Services GP, LLC                                                   19-10722                   -
    FL Rich Gas Services, LP                                                       19-10723                 1,046
    FL Rich Gas Utility GP, LLC                                                    19-10724                   -
    FL Rich Gas Utility, LP                                                        19-10725                   187
    Southcross Transmission, LP                                                    19-10726                    53
    T2 EF Cogeneration Holdings                                                    19-10727                   -
    T2 EF Cogeneration LLC                                                         19-10728                     1

    Total Disbursements                                                                           $        27,088

    [1] Certain disbursements made by the debtors (Southcross Energy GP LLC) are made on behalf of non-debtor
        affiliates which are later reimbursed through the Shared Services Agreement




                                                                                                      MOR - 1.1
                     Case 19-10702-MFW                    Doc 653           Filed 10/31/19          Page 6 of 21


2 2            12             14                  14                   14                14                    14              14          2
  In re     Southcross Energy Partners, L.P., et al.                                     Case No.:               19-10702 (MFW)
                                                                                 Reporting Period:               September 2019


              DEBTORS STATEMENT WITH RESPECT TO BANK RECONCILIATIONS, BANK STATEMENTS
                                     AND CASH DISBURSEMENTS JOURNAL
                            For the Period September 1, 2019 through September 30, 2019


  Bank Account Reconciliations & Cash Disbursements Journals
  The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis.
  The Debtors affirm that within its financial accounting systems, check registers and/or disbursements journals are maintained for
  each disbursement account.


  Bank Statements
  The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.


  Closed Bank Accounts
  The Debtors affirm that no bank account(s) were closed during the current reporting period.


  Opened Bank Accounts
  The Debtors affirm that no bank account(s) were opened during the current reporting period.




                                                                                                                             MOR-1 (exp)
                                Case 19-10702-MFW                          Doc 653                 Filed 10/31/19                  Page 7 of 21
   5                                                  2           16                                        16             2                                     16                    16
In re     Southcross Energy Partners, L.P., et al.                                                                                     Case No.:             19-10702 (MFW)
                                                                                                                               Reporting Period:             September 2019


                                                     SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                      For the Period September 1, 2019 through September 30, 2019


        ($ in 000's)
                                                                           Amount Paid This Period                                   Cumulative Amount Paid Since Petition Date
                         Professional                            Fees               Expenses               Total                     Fees               Expenses             Total
        Davis Polk & Wardwell LP                                        1,448                      4   $           1,452       $            4,762   $               30   $           4,792
        Morris, Nichols, Arsht & Tunnell LLP                              116                      1                 116                      437                   19                 456
        Haynes and Boone, LLP                                             -                    -                     -                        -                    -                   -
        Evercore BD Investco LLC                                          401                    0                   402                    1,526                   17               1,543
        Alvarez & Marsal North America LLC                                876                   16                   892                    2,672                  113               2,785
        Kurtzman Carson Consultants LLC                                    70                  106                   176                      107                  112                 218
        Vinson & Elkins LLP                                                51                    1                    52                    1,008                   19               1,028
        White & Case LLP                                                  -                    -                     -                        445                    0                 445
        Willkie Farr & Gallagher LLP                                      590                    6                   596                    2,800                   33               2,833
        Jones Day                                                         -                    -                     -                         35                    0                  35
        Arnold & Porter Kaye Scholer LLP                                  -                    -                     -                        165                    1                 167
        Young Conaway Stargatt & Taylor, LLP                               18                    0                    18                      169                    2                 171
        RPA Advisors, LLC                                                   3                  -                       3                    1,135                    6               1,141
        Houlihan Lokey Capital, Inc.                                      150                    8                   158                    1,050                   48               1,098
        Total                                             $             3,723   $              142     $           3,865       $         16,312     $              157   $       16,712


                         Professional                                       Role
        Davis Polk & Wardwell LP                          Debtor - Legal Counsel
        Morris, Nichols, Arsht & Tunnell LLP              Debtor - Local Counsel
        Haynes and Boone, LLP                             Debtor - Local Counsel
        Evercore BD Investco LLC                          Debtor - Financial Advisor
        Alvarez & Marsal North America LLC                Debtor - Restructuring Advisor
        Kurtzman Carson Consultants LLC                   Debtor - Claims Agent - KCC
        Vinson & Elkins LLP                               Lender Advisor - Legal Counsel
        White & Case LLP                                  Lender Advisor - Legal Counsel
        Willkie Farr & Gallagher LLP                      Lender Advisor - Legal Counsel
        Jones Day                                         Lender Advisor - Legal Counsel
        Arnold & Porter Kaye Scholer LLP                  Lender Advisor - Legal Counsel
        Young Conaway Stargatt & Taylor, LLP              Lender Advisor - Local Counsel
        RPA Advisors, LLC                                 Lender Advisor - Financial Advisor
        Houlihan Lokey Capital, Inc.                      Lender Advisor - Financial Advisor




                                                                                                                                                                             MOR - 1b
2       2                                             38                    14                                                                   14              14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                       Case No.:            19-10702 (MFW)
                                                                                                                                                                      Reporting Period:            September 2019

                                                                                           STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                           For the Period September 1, 2019 through September 30, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10702             19-10703       19-10704         19-10705         19-10706         19-10707             19-10708            19-10709          19-10710
                                                                                                                                                                                                                Southcross
                                                              Southcross           Southcross      Southcross     Southcross                                                                  Southcross          CCNG
                                            Debtor Entity:
                                                                Energy           Energy Partners Energy Finance    Energy        Southcross    Southcross    Southcross                        CCNG            Transmission
                                                             Partners, L.P.         GP, LLC          Corp.      Operating, LLC Energy GP LLC Energy LP LLC Gathering Ltd.                   Gathering Ltd.         Ltd.
       Revenues
         Third Party Revenue                                            -                  -               -                -                    13          -                    188                     27            686
         Affiliate Revenue                                              -                  175             -                -                -               -                    -                   -                 -
            Total Revenue                                               -                  175             -                -                    13          -                    188                     27            686
       Cost of Sales
         Third Party Cost of Sales                                      -                  -               -                -                -               -                     -                  -                     28
         Affiliate Cost of Sales                                        -                  -               -                -                -               -                     -                  -                 -
            Total Cost of Sales                                         -                  -               -                -                -               -                     -                  -                     28
            Gross Margin                                                -                  175             -                -                    13          -                    188                     27            658
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                  -               -                -                  6             -                     -                  -                 -
         Labor                                                          -                  -               -                -               249              -                     (90)               -                     91
                                                                                                                                                                                                                                 Case 19-10702-MFW




         Benefits and Payroll Taxes                                     -                  -               -                -                 61             -                     (27)               -                     22
         Allocated Overhead                                             -                  -               -                -               -                -                        0                    0                 0
         Materials, Supplies & Maintenance                              -                  -               -                -                 16             -                     (27)                    9                20
         Fees & Services                                                -                  -               -                -                  6             -                       (2)                   0            -
         Lease Capacity                                                 -                  -               -                -               -                -                     -                  -                 -
         Construction / Operations Fees & Expenses                      -                  -               -                -               168              -                     (94)                   95                72
         Utilities                                                      -                  -               -                -                  0             -                     (97)                    2                 9
         Office Supplies and Expenses                                   -                  -               -                -                  1             -                       (1)              -                      1
                                                                                                                                                                                                                                 Doc 653




         Rents and Leases                                               -                  -               -                -                 14             -                        2                   1                  3
         Travel and Training                                            -                  -               -                -                 10             -                        1                   0                 10
         Other Office Expenses                                          -                  -               -                -                  0             -                       (0)              -                      0
         Regulatory Expenses                                            -                  -               -                -                  0             -                       (6)                   2                 9
         Taxes                                                          -                  -               -                -               -                -                     (82)                   75                36
         Other                                                          -                  -               -                -                 28             -                        0                    0                 0
            Operation and Maintenance Expenses                          -                  -               -                -               559              -                    (421)               185               273
       General, Administrative and Other Exp
         Labor                                                         -                   -               -                -               579              -                     -                  -                 -
         Benefits and Payroll Taxes                                    -                   -               -                -                 76             -                     -                  -                 -
         Utilities & Communications                                    -                   -               -                -                 13             -                     -                  -                 -
                                                                                                                                                                                                                                 Filed 10/31/19




         Other Office G&A Expenses                                     -                   -               -                -                 94             -                     -                  -                 -
         IT Expenses                                                   -                   -               -                -                  9             -                     -                  -                 -
         Rents and Leases                                              -                   -               -                -                 82             -                     -                  -                 -
         Travel, Entertainment & Training                              -                   -               -                -                  4             -                     -                  -                 -
         Professional Fees                                             246                 -               -                -               645              -                     -                  -                 -
         Other Fees                                                    -                   -               -                -                 60             -                     -                  -                 -
         Bank Fees                                                     -                       0           -                -                  3             -                     -                  -                 -
         Insurance                                                     -                   -               -                -               266              -                     -                  -                 -
         Property Taxes                                                -                   -               -                -                  4             -                     -                  -                 -
         Fines and Penalties                                           -                   -               -                -               -                -                     -                  -                 -
         Other Expenses                                                  6                     0           -                -                  3             -                     -                  -                 -
                                                                                                                                                                                                                                 Page 8 of 21




            General, Administrative and Other Exp                      253                     0           -                -             1,840              -                     -                  -                 -
       Depreciation and Amortization                                    -                  -               -                -               135              -                    592                 750               175
       Gain or Loss on Sale of Assets                                   -                  -               -                -               (20)             -                    -                   -                 -
            Total Expenses                                             253                     0           -                -             2,514              -                    171                 935               448
            Income (loss) from operations                              (253)               174             -                -             (2,501)            -                         16            (908)              211
       Net interest expense                                          (5,758)               -               -                -             (3,650)            -                     -                  -                 -
       Equity Earninigs                                                 -                  -               -                -                -               -                     -                  -                 -
       Taxes                                                            -                  -               -                -                -               -                     -                  -                 -
            Net Income (loss)                                        (6,011)               174             -                -             (6,151)            -                         16            (908)              211
                                                                                                                                                                                                                 MOR-2(p1)
2       2                                             38
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                                 Case No.:          19-10702 (MFW)
                                                                                                                                                                                Reporting Period:          September 2019

                                                                                     STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                     For the Period September 1, 2019 through September 30, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10711       19-10712          19-10713              19-10714           19-10715              19-10716        19-10717               19-10718            19-10719
                                                                                                                     Southcross                             Southcross Gulf
                                                              Southcross     Southcross        Southcross            Mississippi        Southcross              Coast         Southcross             Southcross          Southcross
                                            Debtor Entity:
                                                              Marketing     NGL Pipeline       Midstream           Industrial Gas       Mississippi          Transmission    Mississippi            Delta Pipeline        Alabama
                                                             Company Ltd.      Ltd.           Services, L.P.         Sales, L.P.       Pipeline, L.P.            Ltd.       Gathering, L.P.             LLC             Pipeline LLC
       Revenues
         Third Party Revenue                                       47,009            -                   -                        17              826                      64                -                     21          2,152
         Affiliate Revenue                                            -              -                   -                    -                   -                    -                     -                 -                 -
            Total Revenue                                          47,009            -                   -                        17              826                      64                -                     21          2,152
       Cost of Sales
         Third Party Cost of Sales                                 44,786            -                   -                    -                       60               -                     -                 -                 306
         Affiliate Cost of Sales                                      983            -                   -                    -                   -                    -                     -                 -                 -
            Total Cost of Sales                                    45,769            -                   -                    -                       60               -                     -                 -                 306
            Gross Margin                                            1,239            -                   -                        17              766                      64                -                     21          1,845
       Operation and Maintenance Expenses
         Pipeline Integrity                                           -              -                   -                    -                   -                      2                   -                 -                 -
         Labor                                                        -              -                   -                    -                       86              125                    -                 -                     72
                                                                                                                                                                                                                                           Case 19-10702-MFW




         Benefits and Payroll Taxes                                   -              -                   -                    -                       20                27                   -                 -                     15
         Allocated Overhead                                           -              -                   -                    -                        0                 0                   -                 -                      0
         Materials, Supplies & Maintenance                            -                   1              -                    -                       18                14                   -                 -                      6
         Fees & Services                                              -              -                   -                    -                   -                   -                      -                 -                 -
         Lease Capacity                                               -              -                   -                    -                   -                   -                      -                 -                 -
         Construction / Operations Fees & Expenses                    -                  14              -                    -                   164                   97                   -                 -                     47
         Utilities                                                    -                   0              -                    -                     11                  10                   -                 -                      7
         Office Supplies and Expenses                                 -              -                   -                    -                      0                   1                   -                 -                      1
                                                                                                                                                                                                                                           Doc 653




         Rents and Leases                                             -              -                   -                    -                      6                   5                   -                 -                      4
         Travel and Training                                          -              -                   -                    -                      1                   1                   -                 -                      1
         Other Office Expenses                                        -              -                   -                    -                      0                   0                   -                 -                      0
         Regulatory Expenses                                          -                   2              -                         0                18                   2                   -                 -                     19
         Taxes                                                        -                  12              -                    -                     75                  36                   -                     17                14
         Other                                                        -              -                   -                    -                      2                -                      -                 -                 -
            Operation and Maintenance Expenses                        -                  30              -                         0              402                 321                    -                     17            186
       General, Administrative and Other Exp
         Labor                                                        -              -                   -                    -                   -                    -                     -                 -                 -
         Benefits and Payroll Taxes                                   -              -                   -                    -                   -                    -                     -                 -                 -
         Utilities & Communications                                   -              -                   -                    -                   -                    -                     -                 -                 -
                                                                                                                                                                                                                                           Filed 10/31/19




         Other Office G&A Expenses                                    -              -                   -                    -                   -                    -                     -                 -                 -
         IT Expenses                                                  -              -                   -                    -                   -                    -                     -                 -                 -
         Rents and Leases                                             -              -                   -                    -                   -                    -                     -                 -                 -
         Travel, Entertainment & Training                             -              -                   -                    -                   -                    -                     -                 -                 -
         Professional Fees                                            -              -                   -                    -                   -                    -                     -                 -                      7
         Other Fees                                                   -              -                   -                    -                   -                    -                     -                 -                 -
         Bank Fees                                                    -              -                   -                    -                   -                    -                     -                 -                 -
         Insurance                                                    -              -                   -                    -                   -                    -                     -                 -                 -
         Property Taxes                                               -              -                   -                    -                   -                    -                     -                 -                 -
         Fines and Penalties                                          -              -                   -                    -                   -                    -                     -                 -                 -
         Other Expenses                                               -              -                   -                    -                   -                    -                     -                 -                 -
                                                                                                                                                                                                                                           Page 9 of 21




            General, Administrative and Other Exp                     -              -                   -                    -                   -                    -                     -                 -                      7
       Depreciation and Amortization                                  -              156                     5                    3               235                 217                    -                     51                84
       Gain or Loss on Sale of Assets                                 -              -                   -                    -                   -                   -                      -                 -                 -
            Total Expenses                                            -              185                     5                     3              638                 538                    -                     68            277
            Income (loss) from operations                           1,239           (185)                    (5)                  14              129                 (474)                  -                 (47)            1,569
       Net interest expense                                           -              -                   -                    -                       (0)              -                     -                 -                     (0)
       Equity Earninigs                                               -              -                   -                    -                   -                    -                     -                 -                 -
       Taxes                                                          -              -                   -                    -                   -                    -                     -                 -                     (0)
            Net Income (loss)                                       1,239           (185)                    (5)                  14              129                 (474)                  -                 (47)            1,569
                                                                                                                                                                                                                          MOR-2(p2)
2       2                                             38                                                                                        14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                        Case No.:           19-10702 (MFW)
                                                                                                                                                                       Reporting Period:           September 2019

                                                                                        STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                        For the Period September 1, 2019 through September 30, 2019

       ($ in 000's)
                                     Debtor Case Number:        19-10720         19-10721       19-10722         19-10723           19-10724          19-10725              19-10726           19-10727       19-10728

                                                               Southcross                      FL Rich Gas                                                                Southcross            T2 EF          T2 EF
                                            Debtor Entity:
                                                             Nueces Pipelines   Southcross     Services GP,    FL Rich Gas        FL Rich Gas        FL Rich Gas         Transmission,       Cogeneration   Cogeneration
                                                                  LLC         Processing LLC      LLC          Services, LP      Utility GP, LLC      Utility, LP             LP               Holdings        LLC
       Revenues
         Third Party Revenue                                            293             -               -                981                -               1,053                  473                -              -
         Affiliate Revenue                                              -               -               -              5,651                -                 -                    -                  -              -
            Total Revenue                                               293             -               -              6,632                -               1,053                  473                -              -
       Cost of Sales
         Third Party Cost of Sales                                      -               -               -              1,470                -                 -                          5            -              -
         Affiliate Cost of Sales                                        -               -               -                -                  -                 -                     -                 -              -
            Total Cost of Sales                                         -               -               -              1,470                -                 -                          5            -              -
            Gross Margin                                                293             -               -              5,161                -               1,053                  468                -              -
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -               -               -                -                  -                 -                     -                 -              -
         Labor                                                          -               135             -                301                -                 -                     -                 -              -
                                                                                                                                                                                                                           Case 19-10702-MFW




         Benefits and Payroll Taxes                                     -                 29            -                  38               -                 -                     -                 -              -
         Allocated Overhead                                                  0             1            -                   1               -                 -                     -                 -              -
         Materials, Supplies & Maintenance                                  13          127             -                410                -                 -                     -                 -              -
         Fees & Services                                                -                  1            -                   3               -                 -                     -                 -              -
         Lease Capacity                                                 -               -               -                -                  -                 187                       53            -              -
         Construction / Operations Fees & Expenses                          18          127             -                182                -                 -                     -                 -              -
         Utilities                                                           0          156             -                366                -                 -                     -                 -              -
         Office Supplies and Expenses                                   -                  3            -                   3               -                 -                     -                 -              -
                                                                                                                                                                                                                           Doc 653




         Rents and Leases                                               -                 15            -                309                -                 -                     -                 -              -
         Travel and Training                                            -                  7            -                   2               -                 -                     -                 -              -
         Other Office Expenses                                          -                  1            -                -                  -                 -                     -                 -              -
         Regulatory Expenses                                                 1             5            -                   6               -                 -                     -                 -              -
         Taxes                                                              16          123             -                270                -                   3                   -                 -              -
         Other                                                          -                  0            -                  25               -                 -                     -                 -              -
            Operation and Maintenance Expenses                              48          730             -              1,916                -                 190                       53            -              -
       General, Administrative and Other Exp
         Labor                                                          -               -               -                -                  -                 -                     -                 -              -
         Benefits and Payroll Taxes                                     -               -               -                -                  -                 -                     -                 -              -
         Utilities & Communications                                     -               -               -                -                  -                 -                     -                 -              -
                                                                                                                                                                                                                           Filed 10/31/19




         Other Office G&A Expenses                                      -               -               -                    0              -                 -                     -                 -              -
         IT Expenses                                                    -               -               -                -                  -                 -                     -                 -              -
         Rents and Leases                                               -               -               -                -                  -                 -                     -                 -              -
         Travel, Entertainment & Training                               -               -               -                -                  -                 -                     -                 -              -
         Professional Fees                                              -               -               -                -                  -                 -                     -                 -              -
         Other Fees                                                     -               -               -                -                  -                 -                     -                 -              -
         Bank Fees                                                      -               -               -                    0              -                 -                     -                 -              -
         Insurance                                                      -               -               -                -                  -                 -                     -                 -              -
         Property Taxes                                                 -               -               -                -                  -                 -                     -                 -              -
         Fines and Penalties                                            -               -               -                -                  -                 -                     -                 -              -
         Other Expenses                                                 -               -               -                    0              -                 -                     -                 -              -
                                                                                                                                                                                                                           Page 10 of 21




            General, Administrative and Other Exp                       -               -               -                    0              -                 -                     -                 -              -
       Depreciation and Amortization                                    122             742             -              1,728                -                     40                -                 -              -
       Gain or Loss on Sale of Assets                                   -               -               -                -                  -                 -                     -                 -              -
            Total Expenses                                              170           1,472             -              3,644                -                 230                       53            -              -
            Income (loss) from operations                               123          (1,472)            -              1,517                -                 823                  416                -              -
       Net interest expense                                             -               -               -                -                  -                 -                     -                 -              -
       Equity Earninigs                                                 -               -               -             (1,059)               -                 -                     -                 -              -
       Taxes                                                            -               -               -                -                  -                 -                     -                 -              -
            Net Income (loss)                                           123          (1,472)            -                458                -                 823                  416                -              -
                                                                                                                                                                                                              MOR-2(p3)
2       2                                             38                    14                                                                    14               14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                         Case No.:          19-10702 (MFW)
                                                                                                                                                                        Reporting Period:          September 2019

                                                                                           STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                         Cumulative for the Period April 1, 2019 through August 31, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10702             19-10703        19-10704         19-10705          19-10706         19-10707             19-10708          19-10709          19-10710
                                                                                                                                                                                                                Southcross
                                                              Southcross           Southcross      Southcross     Southcross                           Southcross                             Southcross          CCNG
                                            Debtor Entity:
                                                                Energy           Energy Partners Energy Finance    Energy        Southcross            Energy LP            Southcross         CCNG            Transmission
                                                             Partners, L.P.         GP, LLC          Corp.      Operating, LLC Energy GP LLC             LLC              Gathering Ltd.    Gathering Ltd.         Ltd.

       Revenues
         Third Party Revenue                                            -                  -                -                -                    22           -                    207               244             3,322
         Affiliate Revenue                                              -                1,049              -                -                -                -                    -                 -                 -
            Total Revenue                                               -                1,049              -                -                    22           -                    207               244             3,322
       Cost of Sales
         Third Party Cost of Sales                                      -                  -                -                -                    59           -                     -                 -                135
         Affiliate Cost of Sales                                        -                  -                -                -                -                -                     -                 -                -
            Total Cost of Sales                                         -                  -                -                -                    59           -                     -                 -                135
            Gross Margin                                                -                1,049              -                -                (37)             -                    207               244             3,187
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                  -                -                -                231              -                    -                  -                   0
                                                                                                                                                                                                                                Case 19-10702-MFW




         Labor                                                          -                  -                -                -              1,675              -                    316                -                525
         Benefits and Payroll Taxes                                     -                  -                -                -                502              -                      75               -                154
         Allocated Overhead                                             -                  -                -                -                -                -                       8                   1               2
         Materials, Supplies & Maintenance                              -                  -                -                -                169              -                    164                    2            163
         Fees & Services                                                -                  -                -                -                  32             -                       9                   0               1
         Lease Capacity                                                 -                  -                -                -                -                -                    -                 -                 -
         Construction / Operations Fees & Expenses                      -                  -                -                -                922              -                    351               302               296
         Utilities                                                      -                  -                -                -                   8             -                    237                 15                64
                                                                                                                                                                                                                                Doc 653




         Office Supplies and Expenses                                   -                  -                -                -                   7             -                       4              -                    4
         Rents and Leases                                               -                  -                -                -                190              -                      19                35                15
         Travel and Training                                            -                  -                -                -                  69             -                       2                 1                14
         Other Office Expenses                                          -                  -                -                -                  10             -                       0              -                    3
         Regulatory Expenses                                            -                  -                -                -                   6             -                      31                39                95
         Taxes                                                          -                  -                -                -                -                -                    379               455               230
         Other                                                          -                  -                -                -                107              -                       0                 2                 0
            Operation and Maintenance Expenses                          -                  -                -                -              3,926              -                   1,596              852             1,568
       General, Administrative and Other Exp
         Labor                                                          -                  -                -                -              3,784              -                    -                  -                -
         Benefits and Payroll Taxes                                     -                  -                -                -                517              -                    -                  -                -
                                                                                                                                                                                                                                Filed 10/31/19




         Utilities & Communications                                     -                  -                -                -                  75             -                    -                  -                -
         Other Office G&A Expenses                                      -                  -                -                -                253              -                    -                  -                -
         IT Expenses                                                    -                  -                -                -                103              -                    -                  -                -
         Rents and Leases                                               -                  -                -                -                514              -                    -                  -                -
         Travel, Entertainment & Training                               -                  -                -                -                  16             -                    -                  -                -
         Professional Fees                                            1,193                    0            -                    1          6,830                   0               353                    0                0
         Other Fees                                                     -                  -                -                -                427              -                    -                  -                -
         Bank Fees                                                        14                   1            -                -                  16             -                    -                  -                -
         Insurance                                                      -                  -                -                -              1,702              -                    -                  -                -
         Property Taxes                                                 -                  -                -                -                  52             -                    -                  -                -
         Fines and Penalties                                            -                  -                -                -                -                -                    -                  -                -
         Other Expenses                                                   38                   1            -                -                  66             -                      2                -                -
                                                                                                                                                                                                                                Page 11 of 21




            General, Administrative and Other Exp                     1,245                    3            -                    1         14,352                   0               355                    0                0
       Depreciation and Amortization                                    -                  -                -                -                812              -                   3,555            4,502             1,047
       Gain or Loss on Sale of Assets                                   -                  -                -                -                (76)             -                     -                -                 -
            Total Expenses                                            1,245                    3            -                    1         19,015                   0              5,505            5,354             2,615
            Income (loss) from operations                            (1,245)             1,046              -                    (1)      (19,051)                 (0)            (5,297)           (5,110)             573
       Net interest expense                                         (56,426)               -                -                    (0)      (10,457)                 (0)               (29)            (125)              (30)
       Equity Earninigs                                                 -                  -                -                -                -                -                     -                -                 -
       Taxes                                                            -                  -                -                -                -                -                     -                -                 -
            Net Income (loss)                                       (57,671)             1,046              -                    (1)      (29,509)                 (1)            (5,326)           (5,235)             543
                                                                                                                                                                                                                 MOR-2(p1)
2       2                                             38
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                                   Case No.:             19-10702 (MFW)
                                                                                                                                                                                  Reporting Period:             September 2019

                                                                                       STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                     Cumulative for the Period April 1, 2019 through August 31, 2019

       ($ in 000's)
                                     Debtor Case Number:       19-10711         19-10712            19-10713              19-10714            19-10715            19-10716        19-10717                 19-10718             19-10719
                                                                                                                         Southcross                            Southcross Gulf
                                                              Southcross       Southcross          Southcross            Mississippi         Southcross            Coast         Southcross               Southcross           Southcross
                                            Debtor Entity:
                                                              Marketing       NGL Pipeline         Midstream           Industrial Gas        Mississippi        Transmission    Mississippi              Delta Pipeline         Alabama
                                                             Company Ltd.        Ltd.             Services, L.P.         Sales, L.P.        Pipeline, L.P.          Ltd.       Gathering, L.P.               LLC              Pipeline LLC

       Revenues
         Third Party Revenue                                      299,417                   38                   2               157                 3,456               404                   -                   121               9,933
         Affiliate Revenue                                            -                 -                    -                   -                     -                 -                     -                   -                   -
            Total Revenue                                         299,417                   38                   2               157                 3,456               404                   -                   121               9,933
       Cost of Sales
         Third Party Cost of Sales                                285,297               -                    -                    -                    286                -                    -                    -                1,404
         Affiliate Cost of Sales                                    3,056               -                    -                    -                    -                  -                    -                    -                  -
            Total Cost of Sales                                   288,352               -                    -                    -                    286                -                    -                    -                1,404
            Gross Margin                                           11,064                   38                   2               157                 3,170               404                   -                   121               8,530
       Operation and Maintenance Expenses
         Pipeline Integrity                                           -                 -                    -                    -                       0              942                   -                   -                   200
                                                                                                                                                                                                                                                 Case 19-10702-MFW




         Labor                                                        -                 (17)                 -                    -                    511               713                   -                   -                   555
         Benefits and Payroll Taxes                                   -                 -                    -                    -                    141               210                   -                   -                   144
         Allocated Overhead                                           -                 -                    -                    -                       3                 2                  -                   -                      3
         Materials, Supplies & Maintenance                            -                   13                 -                    -                      94              213                   -                   -                     55
         Fees & Services                                              -                    1                 -                    -                       1              -                     -                   -                   -
         Lease Capacity                                               -                 -                    -                    -                    -                 -                     -                   -                   -
         Construction / Operations Fees & Expenses                    -                   73                 -                    -                    544               288                   -                   -                   227
         Utilities                                                    -                    0                 -                    -                      72                52                  -                   -                     41
                                                                                                                                                                                                                                                 Doc 653




         Office Supplies and Expenses                                 -                 -                    -                    -                       2                 3                  -                   -                      3
         Rents and Leases                                             -                   71                 -                    -                      41                36                  -                   -                     32
         Travel and Training                                          -                    0                 -                    -                       3                 8                  -                   -                      2
         Other Office Expenses                                        -                 -                    -                    -                       0                 2                  -                   -                      0
         Regulatory Expenses                                              1               21                 -                        2                  98                63                  -                   -                   113
         Taxes                                                        -                   75                 -                    -                    447               212                   -                   101                   81
         Other                                                        -                 -                    -                    -                      15              -                     -                   -                      0
            Operation and Maintenance Expenses                            1            237                   -                        2              1,971              2,744                  -                   101               1,458
       General, Administrative and Other Exp
         Labor                                                        -                 -                    -                    -                    -                  -                    -                    -                  -
         Benefits and Payroll Taxes                                   -                 -                    -                    -                    -                  -                    -                    -                  -
                                                                                                                                                                                                                                                 Filed 10/31/19




         Utilities & Communications                                   -                 -                    -                    -                    -                  -                    -                    -                  -
         Other Office G&A Expenses                                    -                 -                    -                    -                    -                  -                    -                    -                  -
         IT Expenses                                                  -                 -                    -                    -                    -                  -                    -                    -                  -
         Rents and Leases                                             -                 -                    -                    -                    -                  -                    -                    -                  -
         Travel, Entertainment & Training                             -                 -                    -                    -                    -                  -                    -                    -                  -
         Professional Fees                                            -                      0                   0                -                        1                  0                    1                -                      8
         Other Fees                                                   -                 -                    -                    -                    -                  -                    -                    -                  -
         Bank Fees                                                    -                 -                    -                    -                    -                  -                    -                    -                  -
         Insurance                                                    -                 -                    -                    -                    -                  -                    -                    -                  -
         Property Taxes                                               -                 -                    -                    -                    -                  -                    -                    -                  -
         Fines and Penalties                                              0             -                    -                    -                    -                      0                -                    -                  -
         Other Expenses                                               -                 -                        1                -                    -                  -                    -                    -                      (0)
                                                                                                                                                                                                                                                 Page 12 of 21




            General, Administrative and Other Exp                         0                  0                   2                -                        1                  0                    1                -                      7
       Depreciation and Amortization                                  -                935                       32                   16             1,418              1,301                  -                   308                 558
       Gain or Loss on Sale of Assets                                 -                -                     -                    -                   (100)               -                    -                   -                    11
            Total Expenses                                                1          1,172                       33                   18             3,291              4,045                      1               409               2,035
            Income (loss) from operations                          11,063            (1,134)                 (32)                139                  (121)            (3,640)                     (1)             (288)             6,495
       Net interest expense                                          (116)                  (5)                  (0)                  (1)              (84)               (76)                     (0)                  (0)            (46)
       Equity Earninigs                                               -                 -                    -                    -                    -                  -                    -                    -                  -
       Taxes                                                          -                 -                    -                    -                    -                  -                    -                    -                    (4)
            Net Income (loss)                                      10,947            (1,138)                 (32)                138                  (205)            (3,716)                     (1)             (288)             6,445
                                                                                                                                                                                                                                MOR-2(p2)
2       2                                             38                                                                                           14
    In re      Southcross Energy Partners, L.P., et al.                                                                                                                          Case No.:           19-10702 (MFW)
                                                                                                                                                                         Reporting Period:           September 2019

                                                                                         STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                       Cumulative for the Period April 1, 2019 through August 31, 2019

       ($ in 000's)
                                     Debtor Case Number:        19-10720          19-10721         19-10722        19-10723            19-10724          19-10725             19-10726           19-10727       19-10728

                                                               Southcross                         FL Rich Gas                                                               Southcross            T2 EF          T2 EF
                                            Debtor Entity:
                                                             Nueces Pipelines   Southcross        Services GP,   FL Rich Gas         FL Rich Gas        FL Rich Gas        Transmission,       Cogeneration   Cogeneration
                                                                  LLC         Processing LLC         LLC         Services, LP       Utility GP, LLC      Utility, LP            LP               Holdings        LLC

       Revenues
         Third Party Revenue                                            824                  82            -             5,196                 -               7,586                2,291               -              -
         Affiliate Revenue                                              -                -                 -            22,038                 -                 -                    -                 -              -
            Total Revenue                                               824                  82            -            27,234                 -               7,586                2,291               -              -
       Cost of Sales
         Third Party Cost of Sales                                      -                -                 -             9,504                 -                 -                        30            -              -
         Affiliate Cost of Sales                                        -                -                 -               -                   -                 -                    -                 -              -
            Total Cost of Sales                                         -                -                 -             9,504                 -                 -                        30            -              -
            Gross Margin                                                824                  82            -            17,731                 -               7,586                2,261               -              -
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                -                 -                  0                -                 -                   -                  -              -
                                                                                                                                                                                                                             Case 19-10702-MFW




         Labor                                                          -              1,007               -             1,645                 -                 -                   -                  -              -
         Benefits and Payroll Taxes                                     -                203               -               269                 -                 -                   -                  -              -
         Allocated Overhead                                                  0              5              -                  5                -                 -                   -                  -              -
         Materials, Supplies & Maintenance                                  26           672               -             2,071                 -                 -                   -                  -              -
         Fees & Services                                                -                  11              -                 42                -                 -                   -                  -              -
         Lease Capacity                                                 -                -                 -               -                   -               1,122                 315                -              -
         Construction / Operations Fees & Expenses                          60           427               -               833                 -                 -                   -                  -              -
         Utilities                                                           1         1,067               -             1,702                 -                 -                   -                  -              -
                                                                                                                                                                                                                             Doc 653




         Office Supplies and Expenses                                   -                  12              -                 23                -                 -                   -                  -              -
         Rents and Leases                                                    0             30              -             1,948                 -                 -                   -                  -              -
         Travel and Training                                            -                  14              -                 38                -                 -                   -                  -              -
         Other Office Expenses                                          -                   2              -                  0                -                 -                   -                  -              -
         Regulatory Expenses                                              11               39              -               115                 -                    1                -                  -              -
         Taxes                                                          103              738               -             1,619                 -                   17                  (1)              -              -
         Other                                                          -                   1              -                 30                -                   22                   5               -              -
            Operation and Maintenance Expenses                          201            4,228               -            10,340                 -               1,163                 319                -              -
       General, Administrative and Other Exp
         Labor                                                          -                -                 -               -                   -                 -                    -                 -              -
         Benefits and Payroll Taxes                                     -                -                 -               -                   -                 -                    -                 -              -
                                                                                                                                                                                                                             Filed 10/31/19




         Utilities & Communications                                     -                -                 -               -                   -                 -                    -                 -              -
         Other Office G&A Expenses                                      -                -                 -                   6               -                 -                    -                 -              -
         IT Expenses                                                    -                -                 -               -                   -                 -                    -                 -              -
         Rents and Leases                                               -                -                 -               -                   -                 -                    -                 -              -
         Travel, Entertainment & Training                               -                -                 -                   2               -                 -                    -                 -              -
         Professional Fees                                                   0               0             -                   0               -                     0                    0             -              -
         Other Fees                                                     -                -                 -               -                   -                 -                    -                 -              -
         Bank Fees                                                      -                -                 -                   1               -                 -                    -                 -              -
         Insurance                                                      -                -                 -               -                   -                 -                    -                 -              -
         Property Taxes                                                 -                -                 -               -                   -                 -                    -                 -              -
         Fines and Penalties                                            -                -                 -                   0               -                 -                    -                 -              -
         Other Expenses                                                 -                    1             -                   2               -                 -                    -                 -              -
                                                                                                                                                                                                                             Page 13 of 21




            General, Administrative and Other Exp                            0                1            -                   10              -                     0                     0            -              -
       Depreciation and Amortization                                    729            4,455               -            11,610                 -                 241                  -                 -              -
       Gain or Loss on Sale of Assets                                   -                -                 -               -                   -                 -                    -                 -              -
            Total Expenses                                              931            8,684               -            21,961                 -               1,404                 319                -              -
            Income (loss) from operations                              (107)          (8,602)              -            (4,230)                -               6,182                1,942               -              -
       Net interest expense                                                 (1)          (12)              -              (125)                -                 -                    -                 -              -
       Equity Earninigs                                                 -                -                 -            (6,355)                -                 -                    -                 -              -
       Taxes                                                            -                -                 -               -                   -                 -                    -                 -              -
            Net Income (loss)                                          (107)          (8,614)              -           (10,710)                -               6,182                1,942               -              -
                                                                                                                                                                                                                MOR-2(p3)
 2                                               38                    16                                                                          15               14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                               Case No.:          19-10702 (MFW)
                                                                                                                                                                         Reporting Period:          September 2019

                                                                                                              BALANCE SHEET
                                                                                                            As of September 30, 2019


($ in 000's)
                               Debtor Case Number:         19-10702             19-10703         19-10704           19-10705            19-10706         19-10707             19-10708          19-10709          19-10710
                                                                                                                                                                                                                 Southcross
                                                                          Southcross      Southcross     Southcross                                                                           Southcross           CCNG
                                     Debtor Entity:
                                                      Southcross Energy Energy Partners Energy Finance    Energy        Southcross    Southcross   Southcross                                   CCNG            Transmission
                                                        Partners, L.P.     GP, LLC          Corp.      Operating, LLC Energy GP LLC Energy LP LLC Gathering Ltd.                             Gathering Ltd.         Ltd.
Assets
   Cash                                                            -                 1,256              -                   -                66,168             -                     -                 -                -
   Accounts Receivable                                             119                 -                -                   -                (4,934)            -                   1,038              (112)              18
   Due from Affiliates                                          21,554                 347              -                   -              (119,721)            -                     (22)              (46)               (9)
   Prepaid Expenses                                             (1,687)                -                -                   -                 2,999             -                     (94)              166             (121)
   Other Current Assets                                            -                   -                -                   -                16,883             -                   1,540               -                   5
        Total Current Assets                                    19,986               1,604              -                  -                (38,606)            -                   2,460                   7           (107)
   Property, Plant and Equip                                        -                  -                -                  -                  3,734             -                  62,371           196,109            45,981
                                                                                                                                                                                                                                 Case 19-10702-MFW




   Investment in JV                                                 -                  -                -                  -                    -               -                     -                 -                 -
   Investment in Unconsolidated Subsidiaries                  1,112,043             42,700              -                       (4)        (109,894)                (2)          (238,116)         (269,740)          (34,608)
   Other Assets                                                   1,618                -                -                   -                13,288             -                     -                  73               131
Total Assets                                          $       1,133,647     $       44,304   $          -       $               (4) $      (131,479) $              (2) $        (173,285) $        (73,551) $        11,397

   Liabilities Not Subject to Compromise (Post-Petition)
                                                                                                                                                                                                                                 Doc 653




   AP and Accrued Expenses                                            103              -                -                   -                11,324             -                    587               484               688
   Accounts Payable-Affiliate                                         -                -                -                   -                   -               -                    -                 -                 -
   Secured Debt
   Secured Debt/Adequate Protection                            256,481                 -                -                   -                   -               -                     -                 -                 -
   Other Current Liabilities                                       707                 -                -                   -                 1,964             -                     -                 -                 -
   Deferred Revenue                                                -                   -                -                   -                   -               -                     -                 -                 -
   Total Other Long-Term Liabilities                               -                   -                -                   -                   223             -                     -                 -                 -
   Total Liabilities Not Subject to Compromise                 257,292                 -                -                  -                 13,511             -                    587               484               688
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                        (976)                -                -                   -                   413             -                    277                700               476
                                                                                                                                                                                                                                 Filed 10/31/19




   Accounts Payable-Affiliate                                      -                   -                -                   -                 7,310             -                    -                 (334)           (1,758)
   Secured Debt/Adequate Protection                            390,712                 -                -                   -                   -               -                    -                  -                 -
   Other Current Liabilities                                    18,487                 -                -                   -                 2,753             -                     33                -                   0
   Deferred Revenue                                                -                   -                -                   -                   -               -                    -                  -                 -
   Total Other Long-Term Liabilities                               (63)                -                -                   -                13,890             -                    -                  -                 -
   Total Liabilities Subject to Compromise                     408,159                 -                -                  -                 24,366             -                    310               366             (1,282)
Total Liabilities                                              665,451                 -                -                  -                 37,876             -                    897               850              (594)
Equity
Total Equity                                                   468,197              44,304              -                       (4)        (169,355)                (2)          (174,181)          (74,401)          11,991
                                                                                                                                                                                                                                 Page 14 of 21




Total Liabilities & Equity                            $       1,133,647     $       44,304   $          -       $               (4) $      (131,479) $              (2) $        (173,285) $        (73,551) $        11,397
                                                                                                                                                                                                                MOR-3.1 (p1)
 2                                               38
In re     Southcross Energy Partners, L.P., et al.                                                                                                                           Case No.:             19-10702 (MFW)
                                                                                                                                                                     Reporting Period:             September 2019

                                                                                                            BALANCE SHEET
                                                                                                          As of September 30, 2019


($ in 000's)
                               Debtor Case Number:         19-10711          19-10712          19-10713           19-10714            19-10715         19-10716        19-10717               19-10718            19-10719
                                                                                                                 Southcross                         Southcross Gulf
                                                        Southcross        Southcross          Southcross         Mississippi       Southcross           Coast         Southcross             Southcross        Southcross
                                     Debtor Entity:
                                                        Marketing        NGL Pipeline         Midstream        Industrial Gas      Mississippi       Transmission    Mississippi            Delta Pipeline      Alabama
                                                       Company Ltd.         Ltd.             Services, L.P.      Sales, L.P.      Pipeline, L.P.         Ltd.       Gathering, L.P.             LLC           Pipeline LLC
Assets
   Cash                                                           -                 -                   -                 -                  -               4,026                -                    -                 -
   Accounts Receivable                                         56,210               -                   -                 -                  146              (153)               -                   (924)              -
   Due from Affiliates                                         (2,614)              (10)                -                 -                  (13)                (0)              -                    -                  (2)
   Prepaid Expenses                                               -                   (3)               -                     4              122                  8               -                    -                 119
   Other Current Assets                                       (17,016)              -                   -                 -                  150               -                  -                    -                 510
        Total Current Assets                                   36,580               (13)                -                     4              405             3,880                -                   (924)              627
   Property, Plant and Equip                                      -              40,961                 315              625              50,203            47,226                -                10,562             22,313
                                                                                                                                                                                                                                  Case 19-10702-MFW




   Investment in JV                                               -                 -                   -                -                   -                 -                  -                   -                  -
   Investment in Unconsolidated Subsidiaries                  331,280           (52,881)               (664)             167             (51,531)          (62,587)                   (3)          (9,361)            89,383
   Other Assets                                                (7,012)              -                   -                -                     9               -                  -                   -                1,242
Total Assets                                           $      360,848    $      (11,933) $             (349) $           795      $         (913) $        (11,481) $                 (3) $           277     $      113,565

   Liabilities Not Subject to Compromise (Post-Petit
                                                                                                                                                                                                                                  Doc 653




   AP and Accrued Expenses                                     20,893                75                 -                 -                  478               220                -                   101                    91
   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                 -                  -                   -                  -
   Secured Debt
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                 -                  -                    -                 -
   Other Current Liabilities                                       40               -                   -                 -                  130               -                  -                    -                 129
   Deferred Revenue                                               -                 -                   -                 -                   86               -                  -                    -                 -
   Total Other Long-Term Liabilities                              -                 -                   -                 -                  -                 -                  -                    -                 -
   Total Liabilities Not Subject to Compromise                 20,933                   75              -                 -                  694              220                 -                   101                220
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                     14,784                 37                -                 -                  160               166                -                      50                41
                                                                                                                                                                                                                                  Filed 10/31/19




   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                 -                  -                    -                 -
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                 -                  -                    -                 -
   Other Current Liabilities                                      -                 -                   -                 -                   30                21                -                    -                  21
   Deferred Revenue                                            10,831               -                   -                 -                1,640               -                  -                    -                 -
   Total Other Long-Term Liabilities                           (6,499)              -                   -                 -                  -                 -                  -                    -                 -
   Total Liabilities Subject to Compromise                     19,116                   37              -                 -                1,831              187                 -                      50                  62
Total Liabilities                                              40,049               112                 -                 -                2,525              407                 -                   151                282
Equity
Total Equity                                                  320,799           (12,045)               (349)             795              (3,438)          (11,888)                   (3)             126            113,283
                                                                                                                                                                                                                                  Page 15 of 21




Total Liabilities & Equity                             $      360,848    $      (11,933) $             (349) $           795      $         (913) $        (11,481) $                 (3) $           277     $      113,565
                                                                                                                                                                                                              MOR-3.1 (p2)
 2                                               38                                                                                                                 14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                               Case No.:            19-10702 (MFW)
                                                                                                                                                                         Reporting Period:            September 2019

                                                                                                          BALANCE SHEET
                                                                                                        As of September 30, 2019


($ in 000's)
                               Debtor Case Number:         19-10720        19-10721         19-10722             19-10723           19-10724            19-10725               19-10726           19-10727       19-10728

                                                         Southcross                        FL Rich Gas                                                                      Southcross           T2 EF          T2 EF
                                     Debtor Entity:
                                                       Nueces Pipelines   Southcross       Services GP,         FL Rich Gas       FL Rich Gas          FL Rich Gas         Transmission,      Cogeneration   Cogeneration
                                                            LLC         Processing LLC        LLC               Services, LP     Utility GP, LLC        Utility, LP             LP              Holdings        LLC
Assets
   Cash                                                           -               -                 -                    166                -                   -                     -                  -               -
   Accounts Receivable                                            -               -                 -                  2,707                -                 3,107                 1,094                -               -
   Due from Affiliates                                              (0)           (51)              -                110,085                -                (7,041)               (2,520)               -             1,026
   Prepaid Expenses                                                56             (63)              -                    (98)               -                   -                       (1)              -               -
   Other Current Assets                                           -             7,700               -                    -                  -                   -                     -                  -               -
        Total Current Assets                                          56        7,587               -                112,860                -                (3,934)               (1,427)               -             1,026
   Property, Plant and Equip                                   31,457          76,047               -                215,907                -                 9,295                   -                  -             1,352
                                                                                                                                                                                                                                  Case 19-10702-MFW




   Investment in JV                                               -               -                 -                 88,396                -                   -                     -                  -               -
   Investment in Unconsolidated Subsidiaries                  (36,062)       (185,195)              -               (581,959)               -                69,027                30,706                -               -
   Other Assets                                                   106             -                 -                    -                  -                   -                     -                  -               -
Total Assets                                           $       (4,444) $     (101,561) $            -       $       (164,796) $             -      $         74,388        $       29,279     $          -   $         2,378

   Liabilities Not Subject to Compromise (Post-Petit
                                                                                                                                                                                                                                  Doc 653




   AP and Accrued Expenses                                         97             801               -                  2,034                -                    17                   -                  -                28
   Accounts Payable-Affiliate                                     -               -                 -                    -                  -                   -                     -                  -               -
   Secured Debt
   Secured Debt/Adequate Protection                               -               -                 -                    -                  -                   -                     -                  -               -
   Other Current Liabilities                                      -               -                 -                    -                  -                   -                     -                  -               -
   Deferred Revenue                                               -               -                 -                    -                  -                   -                     -                  -               -
   Total Other Long-Term Liabilities                              -               -                 -                    -                  -                   -                     -                  -               -
   Total Liabilities Not Subject to Compromise                        97          801               -                  2,034                -                      17                 -                  -                   28
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                          99            369               -                   1,516               -                     15                      0              -                   62
                                                                                                                                                                                                                                  Filed 10/31/19




   Accounts Payable-Affiliate                                     -               -                 -                  (5,217)              -                   -                     -                  -               -
   Secured Debt/Adequate Protection                               -               -                 -                     -                 -                   -                     -                  -               -
   Other Current Liabilities                                      -             7,712               -                     369               -                   -                     -                  -               -
   Deferred Revenue                                               -               -                 -                     -                 -                   -                     -                  -               -
   Total Other Long-Term Liabilities                               50             -                 -                     -                 -                   -                     -                  -               -
   Total Liabilities Subject to Compromise                        149           8,081               -                 (3,332)               -                      15                     0              -                  62
Total Liabilities                                                 246           8,882               -                 (1,298)               -                      31                     0              -                  91
Equity
Total Equity                                                   (4,690)       (110,443)              -               (163,498)               -                74,357                29,279                -             2,287
                                                                                                                                                                                                                                  Page 16 of 21




Total Liabilities & Equity                             $       (4,444) $     (101,561) $            -       $       (164,796) $             -      $         74,388        $       29,279     $          -   $         2,378
                                                                                                                                                                                                             MOR-3.1 (p3)
 2                                               38                       16                                                                               15               14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                                       Case No.:          19-10702 (MFW)
                                                                                                                                                                                 Reporting Period:          September 2019

                                                                                                                BALANCE SHEET
                                                                                                          As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10702                19-10703          19-10704         19-10705              19-10706             19-10707              19-10708         19-10709           19-10710
                                                                                                                                                                                                                          Southcross
                                                                          Southcross      Southcross     Southcross                                             Southcross                            Southcross            CCNG
                                     Debtor Entity:
                                                      Southcross Energy Energy Partners Energy Finance    Energy        Southcross                              Energy LP           Southcross          CCNG             Transmission
                                                        Partners, L.P.     GP, LLC          Corp.      Operating, LLC Energy GP LLC                               LLC              Gathering Ltd.    Gathering Ltd.          Ltd.
Assets
   Cash                                               $            -    $                 479    $          -     $           -         $        (2,580) $              -          $          -    $            -    $            -
   Accounts Receivable                                             119                    -                 -                 -                 (14,402)                -                     -                (112)               18
   Due from Affiliates                                          21,554                  3,834               -                 -                (124,309)                -                     (22)              (46)                (4)
   Prepaid Expenses                                             (1,155)                   -                 -                 -                   5,788                 -                     (85)              177              (150)
   Other Current Assets                                              1                    -                 -                 -                   5,999                 -                   1,540               -                    5
        Total Current Assets                                    20,519                  4,313               -                 -                (129,504)                -                   1,433                   18           (131)
   Property, Plant and Equip                                        -                     -                 -                 -                   4,272                 -                  66,906           201,040             45,513
                                                                                                                                                                                                                                          Case 19-10702-MFW




   Investment in JV                                                 -                     -                 -                 -                     -                   -                     -                 -                  -
   Investment in Unconsolidated Subsidiaries                  1,155,286                41,368               -                     (3)          (116,635)                    (1)          (236,848)         (269,819)           (35,296)
   Other Assets                                                   1,910                   -                 -                 -                   7,927                 -                     -                  80                142
Total Assets                                          $       1,177,715        $       45,681    $          -     $               (3) $        (233,940) $                  (1) $        (168,509) $        (68,681) $         10,228

   Liabilities Not Subject to Compromise (Post-Petition)
                                                                                                                                                                                                                                          Doc 653




   AP and Accrued Expenses                                            -                   -                 -                 -                        -                -                     -                 -                  -
   Accounts Payable-Affiliate                                         -                   -                 -                 -                        -                -                     -                 -                  -
   Secured Debt
   Secured Debt/Adequate Protection                                   -                   -                 -                 -                        -                -                     -                 -                  -
   Other Current Liabilities                                          -                   -                 -                 -                        -                -                     -                 -                  -
   Deferred Revenue                                                   -                   -                 -                 -                        -                -                     -                 -                  -
   Total Other Long-Term Liabilities                                  -                   -                 -                 -                        -                -                     -                 -                  -
   Total Liabilities Not Subject to Compromise                        -                   -                 -                 -                        -                -                     -                 -                  -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                        (871)                   -                 -                 -                   7,447                 -                     313               793                537
                                                                                                                                                                                                                                          Filed 10/31/19




   Accounts Payable-Affiliate                                      -                      -                 -                 -                   7,310                 -                     -                (334)            (1,758)
   Secured Debt/Adequate Protection                            555,569                    -                 -                 -                 (50,440)                -                     -                 -                  -
   Other Current Liabilities                                    97,794                   (766)              -                 -                 (69,014)                -                      33               -                    0
   Deferred Revenue                                                -                      -                 -                 -                     -                   -                     -                 -                  -
   Total Other Long-Term Liabilities                               (94)                   -                 -                 -                   9,912                 -                     -                 -                  -
   Total Liabilities Subject to Compromise                     652,398                   (766)              -                 -                 (94,785)                -                     346              459              (1,221)
Total Liabilities                                              652,398                   (766)              -                 -                 (94,785)                -                     346              459              (1,221)
Equity
Total Equity                                                   525,317                 46,446               -                     (3)          (139,154)                    (1)          (168,855)          (69,140)           11,448
                                                                                                                                                                                                                                          Page 17 of 21




Total Liabilities & Equity                            $       1,177,715        $       45,681    $          -     $               (3) $        (233,940) $                  (1) $        (168,509) $        (68,681) $         10,228
                                                                                                                                                                                                                         MOR-3.2 (p1)
 2                                               38
In re     Southcross Energy Partners, L.P., et al.                                                                                                                           Case No.:              19-10702 (MFW)
                                                                                                                                                                     Reporting Period:              September 2019

                                                                                                            BALANCE SHEET
                                                                                                      As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10711          19-10712          19-10713           19-10714            19-10715         19-10716        19-10717                 19-10718            19-10719
                                                                                                                 Southcross                         Southcross Gulf
                                                        Southcross        Southcross          Southcross         Mississippi       Southcross           Coast         Southcross             Southcross          Southcross
                                     Debtor Entity:
                                                        Marketing        NGL Pipeline         Midstream        Industrial Gas      Mississippi       Transmission    Mississippi            Delta Pipeline        Alabama
                                                       Company Ltd.         Ltd.             Services, L.P.      Sales, L.P.      Pipeline, L.P.         Ltd.       Gathering, L.P.             LLC             Pipeline LLC
Assets
   Cash                                                $          -    $            -     $             -      $          -       $          -    $          4,026 $              -         $          -    $              -
   Accounts Receivable                                         62,542             1,055                 -                 -                  146              (153)               -                   (924)                 29
   Due from Affiliates                                         (2,614)              (10)                -                 -                  (13)                (0)              -                    -                     (2)
   Prepaid Expenses                                               -                   (0)               -                     2               50                  2               -                    -                    45
   Other Current Assets                                           591               -                   -                 -                  231               -                  -                    -                   512
        Total Current Assets                                   60,519             1,045                 -                     2              415             3,874                -                   (924)                584
   Property, Plant and Equip                                      -              41,587                 347              640              51,551            48,674                -                 10,870              22,017
                                                                                                                                                                                                                                   Case 19-10702-MFW




   Investment in JV                                               -                 -                   -                -                   -                 -                  -                    -                   -
   Investment in Unconsolidated Subsidiaries                  303,006           (53,461)               (664)              15             (52,949)          (60,503)                   (2)           (9,481)             83,100
   Other Assets                                                (7,012)              -                   -                -                     9               -                  -                    -                 1,270
Total Assets                                           $      356,513    $      (10,830) $             (317) $           656      $         (975) $         (7,954) $                 (2) $            464      $      106,971

   Liabilities Not Subject to Compromise (Post-Petit
                                                                                                                                                                                                                                   Doc 653




   AP and Accrued Expenses                                        -                 -                   -                 -                  -                 -                  -                    -                   -
   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                 -                  -                    -                   -
   Secured Debt
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                 -                  -                    -                   -
   Other Current Liabilities                                      -                 -                   -                 -                  -                 -                  -                    -                   -
   Deferred Revenue                                               -                 -                   -                 -                  -                 -                  -                    -                   -
   Total Other Long-Term Liabilities                              -                 -                   -                 -                  -                 -                  -                    -                   -
   Total Liabilities Not Subject to Compromise                    -                 -                   -                 -                  -                 -                  -                    -                   -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                     42,047                 77                -                 -                  205              197                 -                      50                107
                                                                                                                                                                                                                                   Filed 10/31/19




   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                -                   -                    -                   -
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                -                   -                    -                   -
   Other Current Liabilities                                       74               -                   -                 -                   36                21                -                    -                    22
   Deferred Revenue                                            11,039               -                   -                 -                1,992              -                   -                    -                   -
   Total Other Long-Term Liabilities                           (6,499)              -                   -                 -                    5              -                   -                    -                     4
   Total Liabilities Subject to Compromise                     46,662                   77              -                 -                2,238              218                 -                        50              133
Total Liabilities                                              46,662                   77              -                 -                2,238              218                 -                        50              133
Equity
Total Equity                                                  309,852           (10,907)               (317)             656              (3,213)           (8,172)                   (2)              414             106,838
                                                                                                                                                                                                                                   Page 18 of 21




Total Liabilities & Equity                             $      356,513    $      (10,830) $             (317) $           656      $         (975) $         (7,954) $                 (2) $            464      $      106,971
                                                                                                                                                                                                                MOR-3.2 (p2)
 2                                               38                                                                                                                   14
In re     Southcross Energy Partners, L.P., et al.                                                                                                                                 Case No.:            19-10702 (MFW)
                                                                                                                                                                           Reporting Period:            September 2019

                                                                                                            BALANCE SHEET
                                                                                                      As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10720            19-10721         19-10722           19-10723           19-10724            19-10725               19-10726           19-10727       19-10728

                                                         Southcross                            FL Rich Gas                                                                    Southcross           T2 EF          T2 EF
                                     Debtor Entity:
                                                       Nueces Pipelines   Southcross           Services GP,       FL Rich Gas       FL Rich Gas          FL Rich Gas         Transmission,      Cogeneration   Cogeneration
                                                            LLC         Processing LLC            LLC             Services, LP     Utility GP, LLC        Utility, LP             LP              Holdings        LLC
Assets
   Cash                                                $          -        $          -    $            -     $            210 $              -      $            -    $                -     $            -   $          -
   Accounts Receivable                                            -                   -                 -                1,088                -                 3,107                 1,094                -              -
   Due from Affiliates                                              (0)               (51)              -              103,169                -                (7,041)               (2,520)               -              -
   Prepaid Expenses                                                50                 (56)              -                  (84)               -                   -                       (1)              -              -
   Other Current Assets                                           -                 7,700               -                  -                  -                   -                     -                  -              -
        Total Current Assets                                          50            7,594               -              104,383                -                (3,934)               (1,427)               -              -
   Property, Plant and Equip                                   32,186              78,630               -              227,145                -                 9,536                   -                  -              -
                                                                                                                                                                                                                              Case 19-10702-MFW




   Investment in JV                                               -                   -                 -               94,750                -                   -                     -                  -              -
   Investment in Unconsolidated Subsidiaries                  (36,798)           (179,858)              -             (580,477)               -                62,615                28,771                -              -
   Other Assets                                                   129                 -                 -                  -                  -                   -                     -                  -              -
Total Assets                                           $       (4,433) $          (93,634) $            -     $       (154,199) $             -      $         68,217        $       27,344     $          -   $          -

   Liabilities Not Subject to Compromise (Post-Petit
                                                                                                                                                                                                                              Doc 653




   AP and Accrued Expenses                                        -                   -                 -                   -                 -                   -                     -                  -              -
   Accounts Payable-Affiliate                                     -                   -                 -                   -                 -                   -                     -                  -              -
   Secured Debt
   Secured Debt/Adequate Protection                               -                   -                 -                  -                  -                   -                     -                  -              -
   Other Current Liabilities                                      -                   -                 -                  -                  -                   -                     -                  -              -
   Deferred Revenue                                               -                   -                 -                  -                  -                   -                     -                  -              -
   Total Other Long-Term Liabilities                              -                   -                 -                  -                  -                   -                     -                  -              -
   Total Liabilities Not Subject to Compromise                    -                   -                 -                  -                  -                   -                     -                  -              -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                          99                483               -                 3,557               -                     42                      7              -              -
                                                                                                                                                                                                                              Filed 10/31/19




   Accounts Payable-Affiliate                                     -                   -                 -                (5,217)              -                   -                     -                  -              -
   Secured Debt/Adequate Protection                               -                   -                 -                   -                 -                   -                     -                  -              -
   Other Current Liabilities                                      -                 7,712               -                   249               -                   -                     -                  -              -
   Deferred Revenue                                               -                   -                 -                   -                 -                   -                     -                  -              -
   Total Other Long-Term Liabilities                               50                 -                 -                   -                 -                   -                     -                  -              -
   Total Liabilities Subject to Compromise                        149               8,195               -               (1,411)               -                       42                    7              -              -
Total Liabilities                                                 149               8,195               -               (1,411)               -                       42                    7              -              -
Equity
Total Equity                                                   (4,582)           (101,829)              -             (152,788)               -                68,174                27,337                -              -
                                                                                                                                                                                                                              Page 19 of 21




Total Liabilities & Equity                             $       (4,433) $          (93,634) $            -     $       (154,199) $             -      $         68,217        $       27,344     $          -   $          -
                                                                                                                                                                                                               MOR-3.2 (p3)
                              Case 19-10702-MFW                              Doc 653              Filed 10/31/19                      Page 20 of 21


3      3                                                                    14                                                                             14              14
    In re     Southcross Energy Partners, L.P., et al.                                                                                  Case No.:            19-10702 (MFW)
                                                                                                                                Reporting Period:            September 2019

                                                                      STATUS OF POSTPETITION TAXES
                                                           For the Period September 1, 2019 through September 30, 2019


     The Debtor attests that, to the best of their knowledge, the Debtor entities have filed all necessary federal, state and local tax returns and made all required post petition
     tax payments in connection therewith on a timely basis or have promptly remediated any late filings or payments that may have occurred due to unintentional oversight.
     Below is the estimated Tax Liabilities balance as of 9/30/19:


      ($ in 000's)
                                                                                                                                                                           Ending Tax
                                                                                                                                                                            Liability
      Federal
          Withholding                                                                                                                                                  $               19
          FICA - Employer                                                                                                                                                               6
          FICA - Employee                                                                                                                                                             109
          Unemployment                                                                                                                                                                  0
          Income                                                                                                                                                                      -
          Other                                                                                                                                                                        32
              Total Federal                                                                                                                                            $              166

      State and Local
           Withholding                                                                                                                                                 $                  0
           Sales                                                                                                                                                                      -
           Excise                                                                                                                                                                     -
           Unemployment                                                                                                                                                               0
           Real Property                                                                                                                                                            -
           Personal Property                                                                                                                                                      7,044
           Other                                                                                                                                                                    -
              Total State and Local                                                                                                                                    $          7,045
      Total                                                                                                                                                            $          7,211




                                                           For the Period September 1, 2019 through September 30, 2019


      ($ in 000's)
                                Account                                  Current               1-30               31-60               61-90             Over 90              Total
       Accounts Payable (Acct #2000)                                            2,806                 104                 315                 -                   -    $          3,225
       Accrued Expenses - GM (Acct #2001)                                      21,740                 -                   -                   -                   -              21,740
       Accrued Payroll (acct #2115)                                             1,890                 -                   -                   -                   -               1,890
       Interest Payable (Acct #2140)                                              707                 -                   -                   -                   -                 707
     Total Postpetition Debts                                        $         27,144    $            104   $             315     $           -     $             -    $         27,563




                                                                                                                                                                                MOR-4
                      Case 19-10702-MFW                       Doc 653           Filed 10/31/19                 Page 21 of 21


2 2 2                                                                                                                           12            12          2
  In re    Southcross Energy Partners, L.P., et al.                                                           Case No.:          19-10702 (MFW)
                                                                                                      Reporting Period:          September 2019

                                         ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                          For the Period September 1, 2019 through September 30, 2019


     ($ in 000's)
     Accounts Receivable                                    0-30            31-60             61-90            Over 90        Elim/Adj        Total AR
          Net Accounts Receivable                       $     54,284    $         291   $              0   $         55   $      (13,179) $      41,451
          Total Accounts Receivable                     $     54,284    $         291   $              0   $         55   $      (13,179) $      41,451




                                                           DEBTOR QUESTIONNAIRE
                                           For the Period September 1, 2019 through September 30, 2019

                                                                                                                                Yes             No

     1) Have any assets been sold or transferred outside the normal course of business this
        reporting period? If yes, provide an explanation below.                                                                                  ‫ض‬
        Explanation:                                                                            .
     2) Have any funds been disbursed from any account other than a debtor in possession
        account this reporting period? If yes, provide an explanation below.                                                                     ‫ض‬
        Explanation:                                                                            .
     3) Have all postpetition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                                 ‫ض‬
        Explanation:                                                                            .
     4) Are workers compensation, general liability and other necessary insurance coverages
        in effect? If no, provide an explanation below.                                                                          ‫ض‬
        Explanation:                                                                        .
     5) Has any bank account been opened during the reporting period? If yes, provide
        documentation identifying the opened account(s). If an investment account has been
                                                                                                                                                 ‫ض‬
        opened, provide the required documentation pursuant to the Delaware Local Rule
        4001-3.




                                                                                                                                                 MOR-5
